DISSENTING OPINION OF
ALLEN, J.
The pleadings and the proceedings at the trial and the findings of the trial judge are set forth in the majority opinion.
The sole issue here involved is raised by the denial of the defendant’s request #3, which was as follows: “That assuming a. finding of ownership and control, the evidence is insufficient to warrant a finding of breach of warranty of merchantability against the defendant.”
The accident occurred on July 18, 1961, and therefore the law governing recovery is the “Uniform Commercial Code,” Art. 2 (G. L. [Ter. Ed.] c. 106). The provision covering warranty' of merchantability is §2-*167314: IMPLIED WARRANTY: Merchantability; Usage of Trade.
1. Unless excluded or modified by §2-316, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.
2. Goods to be merchantable; must at least be such as
a) pass without objection in the trade under the contract description; and
b) in the case of fungible goods, are of fair average quality within the description; and
c) are fit for the ordinary purposes for which such goods are used; and
d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and
e) are adequately contained, packaged, and labeled as the agreement may require; and
f) conform to the promises or affirmations of fact made on the container or label if any.
In this case the trial judge found as a fact the jug exploded without fault of the plaintiff and that constituted a breach of warranty of merchantability, under the statute. The pur*168pose of the law is to place the responsibility of providing merchantable goods upon the seller and not upon the buyer who is more limited in ability to investigate and determine the condition of such goods. The merchant must sell to the public proper goods and properly contained. G. L. (Ter. Ed.) c. 106, §2-314 (2) (e), see McCabe v. Liggett Drug Co., Inc., 330 Mass. 177.
Matthew McCann, of Worcester, for the Defendant.
Theodore C. Garabedian, of Worcester, for the Plaintiff.
In a super market the goods are displayed for the customer to select and the warranty applies to such goods. The same reasoning applies as to selecting from a vending machine. Mead v. Coca Cola Bottling Co., 329 Mass. 440.
The trial judge found there was a sale. Furthermore, no suggestion is made in any request that there was not a purchase and sale of the jug, nor did the defendant argue this point before this court.
This case is controlled by the decision in Hadley v. Hillcrest Dairy, Inc., 341 Mass. 624.
For the above reasons I am of the opinion the finding of the trial judge should be affirmed and the report dismissed.